The Honorable James C. Scott State Senator Route 1, Box 82-A Warren, Arkansas  71671-9705
Dear Senator Scott:
This is in response to your request for an opinion concerning the conduct of an election official.  Specifically, you want to know whether it is lawful for an election official to urge a voter at the polling place to vote for an unopposed candidate for circuit clerk.  You indicate that the reason for such an action is that the number of signatures required on a petition to initiate county legislation under Amendment 7 is a percentage of the number of votes cast in the circuit clerk election.
It is my opinion that the conduct of the election official you describe could be prosecuted as a misdemeanor under A.C.A.7-1-103(9) (Supp. 1987).  That statute provides in pertinent part: "No election official shall do any electioneering on election day."  "Electioneering" is not defined in the statutes, but Webster's Dictionary defines "electioneer" as meaning "to take an active part in an election; to work for the election of a candidate or party." Webster's Seventh New Collegiate Dictionary, (7th Ed. 1972 at p. 266).
It is my opinion that the conduct you describe falls within this definition.  As such, it could properly be prosecuted as a misdemeanor, subjecting the defendant to a maximum penalty of a one thousand dollar fine and one year imprisonment.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.